Citation Nr: 1016605	
Decision Date: 05/05/10    Archive Date: 05/19/10

DOCKET NO.  06-16 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an effective date prior to July 23, 2003, for 
the grant of service connection for posttraumatic stress 
disorder (PTSD) with a 100 percent (total) disability rating.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel   




INTRODUCTION

The Veteran served on active duty from June 1968 to June 
1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  

The RO granted service connection for PTSD and assigned a 
disability rating of 30 percent and an effective date of July 
23, 2003.  See March 2004 rating decision.  The Veteran 
appealed from this initial disability rating, and the RO 
subsequently granted a total disability rating for PTSD, 
effective as of July 23, 2003, or the effective date for the 
grant of service connection for such condition.  See March 
2005 rating decision.  As such decision constitutes a full 
grant of the disability rating, the issue of an increased 
initial rating for PTSD is no longer on appeal.  See AB v. 
Brown, 6 Vet. App. 35, 39 (1993).  However, the Veteran 
appealed from the effective date assigned in the March 2005 
rating decision, resulting in this appeal.

The Veteran requested and was scheduled for a formal hearing 
before a Decision Review Officer at the RO in April 2009, as 
well as for a videoconference hearing before a Veterans Law 
Judge in March 2010.  As the Veteran failed to appear at such 
hearings and has not requested that they be rescheduled, his 
hearing requests are considered to have been withdrawn.  See 
38 C.F.R. § 20.702(d) (2009).


FINDING OF FACT

VA received no communication that constitutes a formal claim 
or may be construed as an informal claim for service 
connection for PTSD prior July 23, 2003.





CONCLUSION OF LAW

The criteria for an effective date prior to July 23, 2003, 
for the grant of service connection for PTSD with a total 
disability rating have not been met.  38 U.S.C.A. § 5110 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.151, 3.155, 3.400 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board first finds that that no further action is required 
to comply with the Veterans Claims Assistance Act of 2000 
(VCAA) in this case.  Specifically, the Veteran's claim 
arises from his disagreement with the effective date assigned 
following the grant of service connection for PTSD with a 
total disability rating, which was granted upon appeal from 
the initial disability rating.  Where service connection has 
been granted and an initial disability rating and effective 
date have been assigned, as here, the typical service 
connection claim has been more than substantiated, it has 
been proven.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  In such 
cases, the intended purpose of the VCAA notice has been 
fulfilled and no additional notice is required as to 
downstream issues such as the effective date.  Id.  Moreover, 
the VCAA provisions do not apply where the resolution of a 
claim is based on statutory interpretation, rather than 
consideration of factual evidence.  See Mason v. Principi, 16 
Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).  Here, the relevant facts are undisputed, and the 
determination of an effective date is entirely dependent upon 
the application of relevant statutes and regulations.  As 
such, no further action is necessary to fulfill VA's duties 
to notify and assist in this case.

The Veteran and his representative argue that he is entitled 
to an effective date prior to July 23, 2003, for the grant of 
service connection for PTSD with a total disability rating 
because "the approval of PTSD should go back to the time it 
occurred."  See September 2008 VA Form 9, March 2010 
appellate brief presentation.  

The effective date of an evaluation and award based on an 
original claim or a claim for an increased evaluation is the 
date the claim is received or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.  For an increased rating claim, the effective date 
shall be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred, if 
the claim is received within one year from such date; 
otherwise, the effective date shall be the date of receipt of 
the claim.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(o).  

A "claim" is defined broadly to include a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p).  Generally, an application for 
VA compensation must generally be a specific claim in the 
form prescribed by the VA Secretary, i.e., VA Form 21-526.  
See 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  However, 
any communication or action received from the claimant or 
certain specified individuals on the claimant's behalf which 
indicates an intent to apply for one or more VA benefits may 
be considered an informal claim.  38 C.F.R. § 3.155(a).  Such 
informal claim must identify the benefit sought.  Id.

In this case, VA received no communication from the Veteran 
or any authorized individual that constitutes a formal claim 
or may be construed as an informal claim for service 
connection for PTSD until July 23, 2003.  As such, neither 
the grant of service connection nor the total disability 
rating for such condition may be effective prior to such 
date.  See 38 U.S.C.A. § 5110(a)&(b); 38 C.F.R. § 3.400.  The 
effective date of an award of service connection is not 
assigned based on the date that a disability was incurred, or 
on the date of the earliest medical evidence demonstrating 
the existence of such disability and a causal connection to 
service.  Rather, the effective date is assigned based on the 
date that the application upon which service connection is 
eventually awarded was received by VA.  Lalonde v. West, 12 
Vet. App. 377, 382-83 (1999).  Further, the effective date 
for a disability rating may not be prior to the grant of 
service connection for the condition at issue.

The Board acknowledges that the evidence of record includes 
mental health treatment records dated prior to July 23, 2003, 
and that treatment records may constitute an informal claim 
for VA compensation in certain cases.  See 38 C.F.R. § 
3.157(b) (2009).  However, such regulation only applies where 
service connection has already been granted, or where service 
connection has been denied as not being compensably 
disabling, in which case it would be a claim to reopen the 
previously denied claim.  See id.; see also MacPhee v. 
Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006).  Neither 
of these circumstances is present in this case.  

Accordingly, applying the foregoing regulations to the 
undisputed facts, the Board finds that the correct date for 
the grant of service connection for PTSD with a total 
disability rating is July 23, 2003, the date on which the 
Veteran's informal service connection claim for such 
condition was received.  See 38 C.F.R. § 3.400.  As such, the 
Veteran is not entitled to an earlier effective date and his 
claim must be denied.


ORDER

An effective date prior to July 23, 2003, for the grant of 
service connection for PTSD with a total disability rating is 
denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


